Citation Nr: 0522951	
Decision Date: 08/22/05    Archive Date: 09/09/05

DOCKET NO.  95-20 806A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a left knee 
disorder.

2.  Entitlement to service connection for a right knee 
disorder.

3.  Entitlement to service connection for a cervical spine 
disorder.

4.  Entitlement to service connection for an acquired 
psychiatric disorder.

5.  Entitlement to service connection for a right ear hearing 
loss disability.

6.  Entitlement to a rating in excess of 10 percent for left 
ear hearing loss.

7.  Entitlement to a total disability evaluation due to 
individual unemployability resulting from service-connected 
disabilities.

(The issues of entitlement to service connection for fecal 
incontinence, a rating in excess of 60 percent for neurogenic 
bladder, an evaluation in excess of 10 percent for neurogenic 
bladder prior to July 12, 1995, and a rating in excess of 40 
percent for a back disorder are addressed in a separate 
decision.)


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


WITNESSES AT HEARINGS ON APPEAL

Veteran, Dr. R.C. Grau, and Dr. C. Martinez


ATTORNEY FOR THE BOARD

J. L. Tiedeman


INTRODUCTION

The veteran served on active duty from January to July 1956 
and had multiple verified periods of active duty for training 
(ACDUTRA) from May 1970 to October 1982.

This case initially came before the Board of Veterans' 
Appeals (Board) on appeal from rating decisions of the San 
Juan, Puerto Rico, Department of Veterans Affairs (VA) 
Regional Office (RO), which denied service connection for 
nervous disorder, right ear hearing loss disability, right 
knee disorder, left knee disorder, cervical spine disorder to 
include a disorder of the upper back T3 vertebra, fecal 
incontinence, and depression; granted service connection for 
neurogenic bladder and assigned a 10 percent evaluation under 
Diagnostic Code 7512; and denied increased evaluations for 
hearing loss disability of the left ear, degenerative 
osteoarthritis with spondylosis lumbar paravertebral myositis 
and discogenic disease, and tinnitus.

The veteran and his representative appeared before a hearing 
officer at a hearing at the RO in July 1995.  At this 
hearing, the veteran withdrew the issues of service 
connection for nervous disorder and increased evaluation for 
tinnitus.  In a March 1999 hearing officer's decision, the 
veteran's neurogenic bladder disorder was increased to 60 
percent under Diagnostic Code 7542.  The veteran, Dr. 
Martinez, Dr. Grau, and the veteran's representative appeared 
before a hearing officer at a hearing at the RO in December 
1999.

In May 2001, the Board issued a decision that denied service 
connection for fecal incontinence and increased ratings for 
his osteoarthritis with spondylosis lumbar paravertebral 
myositis and discogenic disease, and neurogenic bladder.  At 
that time, the Board remanded the issues of service 
connection for a left knee disorder, a right knee disorder, a 
cervical spine disorder, a depressive disorder, and a right 
ear hearing loss disability, and an increased rating for a 
left ear hearing loss disability.

Thereafter, the veteran filed an appeal of the May 2001 
decision to the United States Court of Appeals for Veterans 
Claims (Court).  Specifically, he appealed the denial of 
service connection for fecal incontinence and the denial of 
increased ratings for his back disorder and neurogenic 
bladder.  Pursuant to a Joint Motion for Remand and to Stay 
Proceedings, the Court issued a decision in January 2003 that 
vacated and remanded that part of the May 2001 Board decision 
that denied service connection for fecal incontinence and 
increased ratings for his back disorder and neurogenic 
bladder.

In a February 2003 statement, the veteran's private attorney 
indicated that his representation before the Board was 
limited to the issues remanded to the Board from the Court.  
The record reflects that the veteran had previously executed 
a VA Form 21-22, Appointment of a Veterans Service 
Organization as Claimant's Representative appointing Puerto 
Rico Public Advocate for Veterans Affairs (PRPAVA) as his 
representative.  The record does not reflect that the veteran 
has terminated the representation of PRPAVA.  As the 
representation of the veteran's private attorney is limited 
in scope to the specific issues he identified, PRPAVA remains 
his representative with respect to the remaining issues that 
are in appellate status.  Accordingly, the Board will address 
the issues of service connection for fecal incontinence and 
increased evaluations for neurogenic bladder, a back 
disorder, and discogenic disease in a separate decision.

The issues of entitlement to service connection for an 
acquired psychiatric disorder, and entitlement to an 
increased evaluation for hearing loss disability of the left 
ear, currently evaluated as 10 percent disabling, are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  The veteran is currently service-connected for a low back 
disorder.

2.  A right knee disorder, a left knee disorder, and a 
cervical spine disorder were first identified many years 
after the veteran's release from service.

3.  The veteran's right knee disorder, left knee disorder, 
and cervical spine disorder are unrelated to his military 
service or to his service-connected low back disorder.

4.  The veteran currently suffers from right ear hearing loss 
that began during his military service.


CONCLUSIONS OF LAW

1.  A right knee disorder was not incurred in or aggravated 
by military service and is not secondary to service-connected 
low back disorder.  38 U.S.C.A. §§ 1110, 1131, 5102, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 
(2004).

2.  A left knee disorder was not incurred in or aggravated by 
military service and is not secondary to service-connected 
low back disorder.  38 U.S.C.A. §§ 1110, 1131, 5102, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 
(2004).

3.  A cervical spine disorder was not incurred in or 
aggravated by military service and is not secondary to 
service-connected low back disorder.  38 U.S.C.A. §§ 1110, 
1131, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.303, 3.310 (2004).

4.  Right ear hearing loss was incurred during active duty.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA.  There was a significant change in the law on November 
9, 2000, at which time the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  Regulations implementing the VCAA are found 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).

VA must notify the veteran of evidence and information 
necessary to substantiate his claim and inform him whether he 
or VA bears the burden of producing or obtaining that 
evidence or information.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
In this regard, the veteran was notified of the evidence and 
information necessary to substantiate his claims in the 
rating decision dated in August 1999; the statement of the 
case dated in October 1999; the supplemental statements of 
the case dated in August 2000 and July 2004; the Board 
remands dated in May 2001 and August 2003; and the letters 
dated in June 2001 and January 2004.  These documents 
included a summary of the evidence in the case; citation to 
pertinent laws and regulations; and a discussion of how they 
affect the decision.  The RO explained why the evidence was 
insufficient under applicable law and regulations to grant 
the benefits sought.

VCAA notice must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request the claimant 
to provide any evidence in his or her possession that 
pertains to the claim.  The June 2001 and January 2004 
letters specifically invited the veteran to give VA any 
additional evidence he had regarding the issues on appeal.

All the VCAA requires is that the duty to notify be 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996);  see also 
38 C.F.R. § 20.1102 (harmless error).  Here, because each of 
the content requirements of a VCAA notice has been fully 
satisfied, any error in not providing a single notice to the 
veteran covering all content requirements is harmless error.  

In claims for disability compensation the VCAA duty to assist 
requires VA provide medical examinations or obtain medical 
opinions when necessary for an adequate decision.  VA medical 
examinations regarding the etiology of the disorders decided 
herein have been obtained in this case.  The available 
medical evidence is sufficient for adequate determinations.  
Further, the veteran has not identified any outstanding 
medical records.  Therefore, the Board finds the duty to 
assist and duty to notify provisions of the VCAA as to the 
issues addressed in this decision have been fulfilled.  

A VCAA notice must be provided to a claimant before the 
initial unfavorable decision on a claim for VA benefits by 
the agency of original jurisdiction (AOJ).  The Board finds 
that any defect with respect to the timing of the VCAA notice 
requirement in the case was harmless error.  While the notice 
provided to the veteran was not given prior to the first AOJ 
adjudication of the claims, the notice was provided by the 
AOJ prior to the transfer and certification of the veteran's 
case to the Board and notice complied with the requirements 
of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  

The issues on appeal were re-adjudicated and a supplemental 
statement of the case was provided to the veteran.  The 
veteran has been provided every opportunity to submit 
evidence and argument in support of his claims, and to 
respond to VA notices.  Therefore, to decide the appeal would 
not be prejudicial error.  See VAOPGCPREC 7-2004 (July 16, 
2004).

Legal Criteria.  Service connection may be granted if the 
evidence establishes that a disability was incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  Certain specified chronic diseases, to include 
arthritis and hearing loss, shall be service-connected, 
although not manifest during service, if they become manifest 
to a degree of 10 percent or more within one year of 
separation from service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  Additionally, 
disability which is proximately due to or the result of a 
service-connected disease or injury shall be service-
connected.  38 C.F.R. § 3.310.

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

In order to establish entitlement to service connection for a 
claimed disorder, there must be (1) medical evidence of 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  Caluza v. Brown, 7 Vet. App. 498, 506 
(1995); Hickson v. West, 12 Vet. App. 247, 253 (1999).

The determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value.  See 
Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

A "current disability" means a disability shown by competent 
medical evidence to exist at the time of the award of service 
connection.  Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997); Chelte v. Brown, 10 Vet. App. 268 (1997).

Every veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
the examination, acceptance, and enrollment, or where clear 
and unmistakable evidence demonstrates that the injury or 
disease existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. § 1111.

The presumption of soundness at entry into service attaches 
only where there has been an induction examination in which 
the later-complained-of disability was not detected.  The 
provisions of 38 C.F.R. § 3.304(b) provide that the veteran 
will be considered to have been in sound condition when 
examined, accepted and enrolled for service, except as to 
defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto.  This regulation expressly provides 
that the term "noted" denotes "only such conditions as are 
recorded in examination reports," and that "history of 
preservice existence of conditions recorded at the time of 
examination does not constitute a notation of such 
conditions."  38 C.F.R. § 3.304(b)(1).

The provisions of 38 C.F.R. § 3.304(b) have been invalidated 
in a recent opinion of VA General Counsel, VAOGCPREC 3-2003, 
insofar as section 3.304(b) states that the presumption of 
sound condition may be rebutted solely by clear and 
unmistakable evidence that a disease or injury existed prior 
to service.  According to VAOGCPREC 3-2003, to rebut the 
presumption of sound condition under 38 U.S.C.A. § 1111, VA 
must show by clear and unmistakable evidence both that the 
disease or injury existed prior to service and that the 
disease or injury was not aggravated by service.  The 
claimant is not required to show that the disease or injury 
increased in severity during service before VA's duty under 
the second prong of this rebuttal standard attaches.  See 
also Cotant v. Principi, 17 Vet. App. 116 (2003).

A preexisting injury or disease will be considered to have 
been aggravated by active duty service where there is an 
increase in disability during such service, unless there is a 
specific finding that the increase in disability is due to 
the natural progress of the disease.  38 U.S.C.A. § 1153; 38 
C.F.R. § 3.306(a).

Clear and unmistakable evidence (obvious or manifest) is 
required to rebut the presumption of aggravation where the 
pre-service disability underwent an increase in severity 
during service.  38 C.F.R. § 3.306(b).  A veteran who served 
during a period of war or during peacetime service after 
December 31, 1946 is presumed in sound condition except for 
defects noted when examined and accepted for service.  

In deciding a claim based on aggravation, after having 
determined the presence of a preexisting condition, the Board 
must first determine whether there has been any measured 
worsening of the disability during service and then whether 
this constitutes an increase in disability.  See Browder v. 
Brown, 5 Vet. App. 268, 271 (1993); Hensley v. Brown, 5 Vet. 
App. 155, 163 (1993).  Temporary or intermittent flare-ups of 
the preexisting condition during service are not sufficient 
to be considered aggravation unless the underlying condition, 
as contrasted to symptoms, has worsened.  Crowe v. Brown, 7 
Vet. App. 238, 247-48 (1994); Hunt v. Derwinski, 1 Vet. App. 
292, 296-97 (1991).  Aggravation may not be conceded where 
the disability underwent no increase in severity during 
service on the basis of all the evidence of record pertaining 
to the manifestations of the disability prior to, during and 
subsequent to service.  38 C.F.R. § 3.306(b).

Finally, under the provisions of 38 C.F.R. § 3.102, when, 
after careful consideration of all procurable and assembled 
data, a reasonable doubt arises regarding service origin, 
such doubt will be resolved in the favor of the claimant.  
Reasonable doubt is doubt which exists because of an 
approximate balance of positive and negative evidence which 
does not satisfactorily prove or disprove the claim.  The 
question is whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which event the claim must be denied.  
See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 
49, 54 (1990).

Factual Background -- Knee Disorders.  The veteran's service 
medical records are negative for any treatment or diagnosis 
regarding either knee.

A May 1998 report from Dr. Martinez shows that the veteran 
was seen at his office on January 20, 1998 following an 
automobile accident in December 1997, in which the veteran 
was struck by a car.  The veteran presented photos, showing a 
bruise of the thigh trochanter and penis.  Pain was noted in 
both lower extremities, from the knees down the legs.  
Initial diagnosis was of myositis of the leg and trochanteric 
bursitis.  Physical therapy was prescribed.  At the time of a 
follow-up visit seven days later, continued pain was noted.  
Final diagnosis was of contusion and multiple bruises in both 
lower extremities and penis; trochanteric bursitis left; and 
myositis and tenonitis, posterior tibia, both legs, caused by 
the December 1997 accident.

Records from Dr. Martinez, dated from January 1995 to 
November 1999, reflect follow-up for bilateral knee pain 
since 1995.

Dr. Martinez testified at the December 1999 hearing that the 
veteran's right knee degenerative disorder was a direct 
result of his service-connected lumbar back disorder.  

VA treatment records, dated from February 1996 to December 
1999, reflect a diagnosis of osteoarthritis, with severe pain 
in both shoulders and knees.  All joints were to be injected 
with Kenalog.

At the time of a February 2000 VA joints examination, 
diagnoses of moderate degenerative joint disease of both 
knees, congenital knee genu varum, and a residual scar of the 
left knee were provided.  The examiner opined that there was 
insufficient evidence in the record to establish that the 
current osteoarthritis of the knees is secondary to the 
service-connected lumbar spine disorder.

Following a thorough review of the record, a VA examiner 
opined in May 2004 that, "It is my opinion that the 
veteran's current bilateral knee osteoarthritis . . . [was] 
not caused or aggravated by the veteran's [service-connected] 
low back disability."

Factual Background -- Cervical Spine Disorder.  The veteran's 
service medical records are negative as to degenerative 
osteoarthritic changes of the cervical and dorsal spine.  At 
the time of the veteran's July 1956 service separation 
examination, his spine was characterized as "normal."

VA x-ray records, dated in March 1984, reflect spondylosis 
with osteophyte formations and some narrowing of the 
intervertebral space between C5 and C6, and between C6 and 
C7.  In September 1985, the veteran was seen with complaints 
of paresthesia of the upper left extremity.  X-rays of the 
dorsolumbar spine revealed dextroscoliosis of the mid-
thoracic vertebrae at T7 and T8, with degenerative 
spondylotic changes with anterior spur formation.  In January 
1986, the veteran was seen with complaints of cervical and 
low back pain.  

An October 1997 statement from Dr. Martinez indicates that 
the veteran had degenerative conditions of the cervical and 
lumbar spine, and had developed symptoms of urinary and fecal 
incontinence that were incapacitating.

A June 1999 VA examiner opined that the evidence of record 
failed to establish that the veteran's osteoarthritis of the 
dorsal and cervical spine were related to his service-
connected lumbar spine.

In December 1999, Dr. Martinez opined that the veteran's 
cervical condition was connected to the injury in service 
which resulted in the service-connected lumbar back disorder.  
He also added that he could not dissociate a lumbar 
vertebrogenic problem from a vertebral vertebrogenic problem 
since both were post-traumatic.  At the veteran's December 
1999 personal hearing, Dr. Martinez testified that the 
veteran's cervical condition was related to his lumbar 
condition, and to the initial trauma when the veteran injured 
his low back.  He also clarified that the aging process may 
be present, but was not the major cause of the condition.

A February 2000 VA spine examination reflected a diagnosis of 
minimal bulging disc at C3-C4, with degenerative disc disease 
at C5-C6 and C6-C7, and mild to moderate central stenosis by 
MRI.  The examiner opined that the entire evidence of record 
failed to establish that the veteran's osteoarthritis of the 
dorsal and cervical spine were related to the service-
connected lumbar spine disorder.  

A VA examiner opined in May 2004 that, "It is my opinion 
that the veteran's current . . . cervical degenerative joint 
and disc disease [was] not caused or aggravated by the 
veteran's [service-connected] low back disability."

Analysis -- Knees and Cervical Spine.  The veteran has 
claimed that his right and left knee disorders, and cervical 
spine disorder, are a result of his service-connected low 
back disorder.  However, the Board first notes that service 
connection is not warranted on a direct basis for these 
disorders.  The veteran's service medical records are 
negative for any relevant complaints or diagnoses.  Further, 
the Board notes that the first diagnoses of record for each 
disorder was many years after service.  The Board finds that 
the lack of evidence of treatment for the disorders at issue 
for this long period following service weighs against the 
veteran's claims.  With respect to negative evidence, the 
Court of Appeals for Veterans Claims held that the fact that 
there was no record of any complaint, let alone treatment, 
involving the veteran's condition for many years could be 
decisive.  See Maxon v. West, 12 Vet. App. 453, 459 (1999).

With respect to secondary service connection - the central 
issue in these claims - there are several conflicting 
etiology opinions, set forth above.  In evaluating these 
opinions, the Board notes that the one most supportive of the 
veteran's claim was provided by a psychiatrist, who indicated 
that the disorders were secondary to the lumbar spine 
condition.  This opinion, while apparently based on an 
examination of the veteran, does not appear to have been 
based on a review of the claims file.  As such, it appears 
that Dr. Martinez's knowledge of the veteran's history of his 
disorders was obtained from the veteran.  Further, the Board 
must accord this opinion less weight than the two opinions 
provided in 2000 and 2004 by VA examiners, who are 
specialists.

The VA opinions both indicated that a review of the claims 
folder, to include Dr. Martinez's opinion, and evaluation 
were accomplished.  The May 2004 examiner unequivocally 
stated that neither knee disorder, nor the cervical spine 
disorder, were either caused or aggravated by the service-
connected low back disorder.

In weighing and balancing the various medical opinions in 
light of the entire record, the Board notes that there are 
two opinions-proffered by VA examiners against finding a 
causal relationship between the currently manifested knee and 
cervical spine disorders and service-connected low back 
disorder.  There is only one-proffered by a psychiatrist that 
is clearly in favor of a causal relationship.

The Board finds that the one positive opinion is insufficient 
to outweigh the medical evidence proffered by VA specialists' 
opinions.  The Board therefore finds that the preponderance 
of the evidence is against the claim for service connection 
for a left and right knee disorder and a cervical spine 
disorder, as secondary to a service-connected low back 
disorder.

The veteran has presented his own statements concerning the 
cause of his disorders.  However, the evidence of record does 
not show that he is a medical professional, with the training 
and expertise to provide a competent opinion regarding the 
etiology of his disabilities, or the relationship, if any, 
between them and his service-connected low back disorder.  
See Espiritu v. Derwinski, 2 Vet. App. 492 (1992); Grottveit 
v. Brown, 5 Vet. App. 91 (1993).

As the preponderance of the evidence is against finding that 
the veteran's currently manifested left and right knee 
disorders and cervical spine disorders are etiologically 
related to his service-connected low back disorder, his 
claims for service connection for these disorders cannot be 
granted.  38 U.S.C.A. § 1110, 5102, 5103 and 5103A, 5107; 38 
C.F.R. § 3.102, 3.303, 3.310.

Factual Background -- Right Ear Hearing Loss.  The veteran's 
service medical records reflect that the veteran's ears and 
hearing were clinically evaluated as normal on his January 
1956 pre-induction examination.  Indeed, his right ear 
hearing was characterized as "15/15."  No relevant defects 
were noted.

The veteran was released from service in July 1957, when a 
separation examination report again reflected hearing of 
"15/15" in the right ear.  The veteran claimed "tinnitus 
[of the] left ear and diminished hearing."

An Air National Guard enlistment examination, dated in May 
1964, reflects a diagnosis of bilateral hearing loss.  
Periodic hearing examinations, dated from January 1972 to 
March 1981, showed progressive hearing loss.  

An April 1984 VA audiological examination reflects that the 
veteran reported that he was exposed to "heavy noises" 
during active service, including artillery fire.  Clinical 
diagnoses were of (1) bilateral sensorineural hearing loss, 
and (2) tinnitus aurium.

At the time of a May 2004 VA examination, the veteran was 
diagnosed with, in pertinent part, moderate to profound 
sensorineural hearing loss from 500 Hertz to 4000 Hertz.  He 
had severely reduced speech recognition ability in that ear.  
The examiner indicated that the veteran had suffered hearing 
loss at least since his service in the National Guard.  The 
examiner further opined that, "[the veteran's] condition is 
very likely noise induced."

Analysis -- Right Ear Hearing Loss.  Right ear hearing loss 
was not noted when the veteran was examined for service in 
January 1956.  Accordingly, the veteran is entitled to the 
presumption of soundness as to this condition.  38 U.S.C.A. 
§ 1111.  The presumption of soundness may be rebutted by 
clear and unmistakable evidence that right ear hearing loss 
existed prior to service and that right ear hearing loss was 
not aggravated by service.  38 U.S.C.A. § 1111; see also 
VAOGCPREC 3-2003 (July 16, 2003).

The veteran's service medical records reflect that he 
complained of hearing loss at the time of his 1957 separation 
examination.  Additionally, the veteran's post-service 
medical records reflect a continuing diagnosis of bilateral 
hearing loss, and a May 2004 VA examiner attributed the 
veteran's hearing loss to military noise exposure.  Thus, the 
record reflects that there was no diagnosis of right ear 
hearing loss prior to service; he was exposed to noise in 
service and a complaint of hearing loss was noted upon 
separation; and a VA medical opinion has attributed hearing 
loss to military noise.

In the opinion of the Board, there is no clear and 
unmistakable evidence that the veteran's right ear hearing 
loss existed prior to service and was not aggravated during 
service.  Therefore, the presumption of soundness as to right 
ear hearing loss is not rebutted.  Further, the Board places 
significant probative weight on the May 2004 VA examination 
finding that the veteran's hearing loss is related to 
military noise exposure.  With the resolution of reasonable 
doubt in the veteran's favor, the Board concludes that 
service connection for right ear hearing loss is warranted.  
38 U.S.C.A. §§ 1131, 5107; 38 C.F.R. §§ 3.303, 3.306.


ORDER

Service connection for a left knee disorder is denied.

Service connection for a right knee disorder is denied.

Service connection for a cervical spine disorder is denied.

Service connection for a right ear hearing loss disability is 
granted.


REMAND

At the time of the veteran's December 1999 personal hearing, 
a private physician testified that, "I believe that [the 
veteran], for years and years, has been suffering from a 
chronic dysthymic disorder."  He indicated that the 
veteran's acquired psychiatric disorder was aggravated by his 
service-connected lumbar spine disorder.  The Board concludes 
that a more comprehensive opinion is required with respect to 
this argument.

Additionally, while the case is in remand status, another 
attempt should be made to obtain treatment records from R. C. 
Grau, M.D.

The Board will defer a decision as to the claim for an 
increased rating for left ear hearing loss and the TDIU claim 
until the RO has had an opportunity to adjudicate the 
appropriate rating for the veteran's now service-connected 
bilateral hearing loss.  The Court held in Holland v. Brown, 
6 Vet. App. 443 (1994), that a TDIU claim is "inextricably 
intertwined" with rating increase claims.  Thus, the 
veteran's TDIU claim must be deferred pending the outcome of 
his other claims for higher evaluations.  Following the 
adjudication of raised claims for increased disability 
evaluations, the RO should readjudicate the issue of 
entitlement to TDIU benefits, taking into account all 
evidence of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.

1.  The RO should obtain the 
names and addresses of all 
medical care providers who have 
treated the veteran in the 
recent past for hearing loss or 
psychiatric complaints.  After 
obtaining any appropriate 
release, the RO should obtain 
records from all sources 
identified by the veteran.  The 
RO should contact Dr. R. C. Grau 
and request copies of his 
medical records pertaining to 
the veteran.

2.  The RO should make 
arrangements for the veteran to 
be afforded an examination by an 
appropriate specialist to 
determine whether his service-
connected low back disorder has 
aggravated his acquired 
psychiatric disorder and, if so, 
what level of disability is 
attributable to such 
aggravation.  The veteran's 
acquired psychiatric disorder 
will be considered to have been 
aggravated by his low back 
disorder if there has been an 
increase in the acquired 
psychiatric disorder beyond the 
natural progress of the 
disorder.  Temporary flare-ups 
will not be considered to be an 
increase in severity.  The 
claims folder must be made 
available to the examiner for 
review.  The examiner should 
elicit from the veteran his 
account of the history of his 
back and psychiatric disorders.  
If the examiner determines that 
the veteran has a psychiatric 
disorder that has been 
aggravated his back disorder, he 
or she should identify what 
level of disability is 
attributable to such aggravation 
(i.e., the incremental increase 
in disability due to such 
aggravation).

3.  The RO should re-adjudicate 
the veteran's claims in light of 
the evidence added to the record 
since the last Supplemental 
Statement of the Case (SSOC).  
If the benefits sought on appeal 
remain denied, the veteran and 
his representative should be 
furnished a SSOC and be given 
the opportunity to respond 
thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                     
______________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


